Citation Nr: 0513890	
Decision Date: 05/20/05    Archive Date: 06/01/05	

DOCKET NO.  00-20 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral 
temporomandibular joint dysfunction.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from October 1967 to 
September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for 
temporomandibular joint dysfunction and assigned an initial 
noncompensable evaluation from March 15, 1999, the date of 
the service connection claim.  The veteran has appealed the 
evaluation assigned for the disability.

In February 2003 the Board undertook additional development 
of the evidence pursuant to authority granted by VA 
regulations then in effect.  See 67 Fed. Reg. 3,099, 3,104 
(January 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2).  
Thereafter, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, the Board remanded the case to the RO in January 
2004 for initial RO review of evidence received pursuant to 
the Board's development.  

The Board remanded the case again in July 2004 for further RO 
action pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  The RO thereafter continued its prior denial of a 
higher initial evaluation and returned the case to the Board 
for further review on appeal.  


FINDINGS OF FACT

1.  The veteran's service-connected temporomandibular joint 
dysfunction is manifested by complaints of jaw pain, right 
side shift deviation on motion of temporomandibular 
articulation, popping and clicking on motion, decreased 
masticatory efficiency due to erratic jaw movements, and 
hypermobility of the jaw.

2.  Consistent limitation of lateral excursion to 
4 millimeters or less is documented, and limitation of 
inter-incisal range of motion of the temporomandibular 
articulation to 40 millimeters or less is not shown.

3.  Additional functional impairment of the temporomandibular 
articulation due to pain is objectively demonstrated in the 
record.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation of 
10 percent, but no higher, for temporomandibular joint 
dysfunction are met.  38 U.S.C.A. §§ 1155, 5107,7104 (West 
2002); 38 C.F.R. § 4.150, Code 9905 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  A VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO provided the veteran 
with notice of the VCAA in August 2004.  

The August 2004 letter satisfied the content requirement of a 
VCAA notice.  A VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The August 2004 VCAA letter informed the veteran concerning 
the information and evidence necessary to substantiate his 
claims for an increased rating and for a TDIU.  The letter 
explained to the veteran which information or evidence it 
needed from him and what he could do to help with the claim.  
The RO informed the veteran that it would help him obtain 
private treatment records if he completed Release of 
Information forms that would enable the RO to obtain such 
records on his behalf.  Copies of the forms were enclosed.  
The letter explained the entitlement criteria for an award of 
service connection and explained the evidence necessary to 
support the claim.  The RO advised the veteran as to what VA 
would do to assist him in the development of the evidence to 
support his claims.  

Although the VCAA notice letter did not specifically contain 
the "fourth element," the Board finds that the documents 
provided to the veteran in connection with his claim, 
including the rating decision, statement of the case, and 
supplemental statements of the case have had the cumulative 
effect of informing the veteran of the need to submit 
everything in his possession to VA.  

The timing of the VCAA notice letter did not comply with the 
requirements of Pelegrini II.  However, the United States 
Court of Appeals for Veterans Claims (Court) in Pelegrini II 
has left open the possibility that a notice error may be 
found to be non-prejudicial to a claimant.  All the VCAA 
requires is that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board, and the veteran had 
ample time in which to respond to the notice letter.  Viewed 
in context, the furnishing of the VCAA notice after the 
decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005).  The 
veteran has had a "meaningful opportunity to participate 
effectively" in the processing of his claims.  Mayfield , 
Id.  The Board finds that the present adjudication of the 
issue on appeal will not result in any prejudice to the 
veteran.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All relevant VA medical records have 
been obtained and have been reviewed by both the RO and the 
Board.  Multiple VA dental examinations have been conducted.  
The Board is not aware of additional VA or private medical 
evidence that is not of record and for which reasonable 
procurement efforts have not been made.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.  


Legal criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2004).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting service-connected from diseases and 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. § 4.1 (2004); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Although temporomandibular joint dysfunction is nominally a 
dental disability, see 38 C.F.R. § 4.150 (2004), by its 
nature it amounts to a musculoskeletal disability of a joint 
(the jaw), rather than of the teeth or gums.  

Diagnostic Code 9905 (temporomandibular articulation, limited 
motion of) provides the following levels of disability:

Inter-incisal range 40 % 0-10 millimeters;

30% -- 11-20 millimeters;  

20 % -- 21-30 millimeters;  

10% -- 31-40 millimeters;  

10% -- A range of lateral excursion of 0-4 
millimeters warrants a 10 percent rating.  

Ratings for limited inter-incisal movement 
shall not be combined with ratings for 
limited lateral excursion.

See 38 C.F.R. § 4.150, Diagnostic Code 9905 (2004).  

Nonunion of the mandible is dependent on the degree of motion 
and relative loss of masticatory function; a 10 percent 
rating is assigned for moderate nonunion.  38 C.F.R. § 4.150, 
Diagnostic Code 9903 (2004).  

Malunion of the mandible is also dependent on the degree of 
motion and relative loss of masticatory function.  A 0 
percent rating is assigned for slight displacement, a 10 
percent rating for moderate displacement.  38 C.F.R. § 4.150, 
Diagnostic Code 9904 (2004).  

A 20 percent rating is warranted for unilateral loss of all 
or part of the ramus if the temporomandibular articulation is 
not involved.  38 C.F.R. § 4.150, Diagnostic Code 9906 
(2004).  

Unilateral loss of less than one-half of the substance of a 
ramus, not involving a loss of continuity, warrants a 10 
percent rating.  38 C.F.R. § 4.150, Diagnostic Code 9907 
(2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to these elements.  The functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the veteran undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40 (2004).  

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2004).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2004).  


Factual Background

In 1970 the veteran established service connection for 
residuals of multiple shell fragment wounds received in 
Vietnam, including shell fragment wound scars of the mouth 
and right upper frontal skull, rated noncompensably 
disabling.  

In March 1999 the veteran applied for a dental disability due 
to the head trauma, claiming that he had had serious problems 
with his teeth since he was wounded and that the jaw felt as 
if it was out of alignment, especially when he bit down.  

The veteran underwent a VA dental examination in June 1999 in 
connection with his March 1999 claim.  It was reported that 
at the time of his shrapnel wound injury to the head he had 
lost a lower right front incisor, tooth number 26, and that 
the service department had made him a flipper to replace the 
tooth.  The flipper had never fit properly, so he did not 
wear it often.  His current complaint was that his jaws did 
not seem to fit together properly.  He complained of 
headaches and jaw aches and reported that there was clicking 
and pumping in his jaw joints when he ate.  On examination, 
there was no functional impairment due to loss of motion or 
masticatory function loss.  Several teeth were missing; tooth 
number 19 was replaceable with a fixed partial denture.  The 
examiner deemed a question regarding limitation of 
inter-incisal range of motion and lateral excursion to be 
"not applicable."  The examiner stated that there was slight 
right-side shift deviation upon opening and that the veteran 
had a Class I occlusion, which was normal.  There was no 
occlusal wear fit facets.  There was a noticeable right and 
left temporomandibular joint popping upon opening.  An X-ray 
showed a 2-millimeter generalized horizontal bone loss around 
his dentition.  The examiner observed that the X-ray showed 
no noticeable pathological condition of the right or left 
temporomandibular joint.  The diagnosis was moderate right 
and left temporomandibular joint dysfunction.

In support of his claim, the veteran submitted records from a 
private dentist covering the period from May 1993 to January 
1997.  The records contained no reference to jaw pain or 
temporomandibular joint dysfunction.

VA outpatient treatment records show that in February 2000 
the veteran presented for an initial examination with a chief 
complaint that his jaw hurt after he had eaten.  No pertinent 
findings were recorded.  In August 2000 the veteran 
complained that his jaw pain was increasing and was creating 
nutritional problems.  He was encouraged to contact another 
source for evaluation and recommendations.

The veteran underwent a VA dental examination in April 2003.  
Examination showed decreased masticatory efficiency due to 
erratic jaw movements.  The right maximum inter-incisal range 
of motion was 44 millimeters.  Lateral excursion was 
3 millimeters on the left and 8 millimeters on the right.  
Protrusive excursion was 44 millimeters.  There was an 
erratic deviation to the right and left during excursive 
movement.  There was no loss of mandible, maxilla or hard 
palate.  The examiner noted that although the veteran 
appeared to have a normal range of motion during 
conversation, he tended to guard the motion of his jaw during 
the evaluation of his range of motion.  Clicking and popping 
noises occurred during opening movements.  There was no 
apparent clinical evidence of a worsening temporomandibular 
joint condition.

The veteran underwent a VA dental and oral examination in 
August 2004.  He gave a history of having joint noise on the 
right side for three years and complained that his bite 
sometimes felt uneven.  He had a pain level of about six 
which was taken care of with Tylenol.  The examiner reported 
that the mandible moved freely and was thought to be within 
normal limits of movement.  The maximum range of opening of 
the mouth was greater than 50 millimeters.  Lateral 
excursions were 5 millimeters, bilaterally.  Protrusion was 
in the 7-millimeter range.  No loss of bone was noted.  It 
was noted that there was hypermobility on left maximum 
opening which was thought to be reducible and of no major 
consequence.


Analysis

The present appeal arises from the initial rating assigned 
following the granting of service connection for  
temporomandibular joint dysfunction.  Consequently, separate 
ratings known as "staged ratings" are potentially assignable 
for different periods of time as warranted by the evidence.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The record does 
not suggest any fluctuation in the degree of disability 
resulting from temporomandibular joint dysfunction during the 
period covered by the service connection award; hence, there 
is no basis for the assignment of a staged rating for any 
particular period.  

The current noncompensable initial evaluation for 
temporomandibular joint dysfunction was assigned under 
Diagnostic Code 9905 which pertains to limited motion of the 
temporomandibular articulation in the inter-incisal range and 
in the range of lateral excursion.  The Board finds that this 
is the most appropriate code for rating the veteran's 
disability.  The VA rating schedule contains a number of 
additional codes that provide compensable evaluations for 
dental and oral conditions, but evaluations under these codes 
involve pathology other than temporomandibular joint 
dysfunction, such as loss or nonunion of the mandible, ramus, 
coronoid process, condyloid process, hard palate, or maxilla.  
See 38 C.F.R. § 4.150, Codes 9900 to 9904 and 9906 to 9916 
(2004).  None of these codes is applicable in the present 
case.

To warrant a compensable rating under Code 9905 based on 
limitation of inter-incisal motion, the motion of the 
mandible must be limited to 40 millimeters or less.  
Alternatively, there must be a limitation of lateral 
excursion to 4 millimeters or less.  

The range of inter-incisal motion reported at the three VA 
examinations was greater than 40 millimeters on each 
occasion.  Right lateral excursion was reported to be 
3 millimeters in April 2003 but was 5 millimeters in August 
2004.  At the initial examination of June 1999, limitation of 
motion was characterized as "none."  Although the 
3-millimeter limitation of lateral excursion reported in 
April 2003 would have warranted the assignment of a 10 
percent rating based on limitation of motion if shown to have 
been a continuing manifestation of temporomandibular joint 
dysfunction, all other measurements of lateral excursion in 
the record are 5-millimeters or greater.  In that context, 
the isolated finding of a compensable limitation of motion on 
one occasion does not support the assignment of a compensable 
rating.  

However, because the veteran's disability involves restricted 
articulation of a joint, the Board must review the rating in 
light of the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2004).  
See DeLuca, Id.  The intent of the rating schedule is to 
recognize painful motion associated with joint or 
periarticular pathology as being productive of disability.  
It is the intention to recognize joints that are actually 
painful, unstable, or malaligned due to healed injury as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2004).

Both on VA examinations and at VA outpatient visits, the 
veteran has consistently complained of pain in the jaw, 
especially on eating.  There appears to be some objective 
corroboration in the record that the veteran does experience 
pain, given that the dentist who examined him in April 2003 
noted that the veteran guarded the motion of his jaw during 
range of motion testing.  Other objective findings consistent 
with the veteran's complaints include a right side shift 
deviation on motion of the jaw, decreased masticatory 
efficiency and erratic jaw movements.  

Accordingly, the Board finds that the findings reported on VA 
examinations viewed in the context of the veteran's 
complaints of pain are consistent with functional loss due to 
pain of such degree as to warrant a 10 percent initial 
evaluation under 38 C.F.R. §§ 4.40 and 4.45 as they apply to 
ratings assigned under Code 9905.  The disability picture 
presented therefore more nearly approximates the level of 
disability required for a 10 percent rating under that code.  
38 C.F.R. § 4.7 (2004).  The manifestations of 
temporomandibular joint dysfunction do not satisfy the 
criteria for a rating higher than 10 percent or more nearly 
approximate the criteria for such a rating.  


ORDER


Entitlement to a compensable initial evaluation of 
10 percent, but no higher, for temporomandibular joint 
dysfunction is granted, subject to the law and regulations 
governing the payment of monetary awards.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


